Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia Sept 14 1822
				
				Nothing worthy of Notice occurred yesterday, excepting a visit from Mrs. Hopkinson; and a Letter from Hariet Welsh brought by Miss H. Otis, who is come to this place to Nurse Mrs. Delavand whose recovery is deemed impossible—Miss Welsh informs me in her Letter, that John is gaining in standing at Cambridge: but I do not know what sources of information she has, although she states it to be from authority—Charles was recovering but had been very sick—She say’s she is much pleased that Mr Cruft has your Fathers picture, and intimates some fear concerning it, had it been in the old Gentleman’s possession—Those which are at Quincy I trust are safe; but it would perhaps be worth while to take precautions, as your fathers memory is becoming weak—I see by last Evengs. Gazette that the Yellow Fever is at Pensacola—I think Mr. & Mrs. Smith are fortunate in having quitted it—The Paper likewise That Judge McLean is appointed in Mr Meigs’s place—Is this the Mr. McLean who was a Member of Congress? I suppose not!—I believe he was from Kentucky—It is however of no consequence to me—I was perfectly sure that I should not obtain my wish; and I cared not who had it—I never had warm friends!!!—and my brothers place is so excellent an one, he would have lost by the exchange—and I trust his health is so far re-established that he will be enabled to endure the horrors of the Climate to which he has been so long exposed—Favours alway’s sit badly on my stomach, and produce dyspepsia—To call this a favour would however be an absurdity; as his conduct and services entitled him to a reward—But for some special purpose I suppose Ohio must have another sop—I wish your Book was out—It ought not to have been delayed so long—but if people who (like myself) write ill; grow fond of it; I am not at all surprized those who write well can never leave off—The heat has been almost unsupportable this week past and the sickness in the Country has driven every body into Town who can get in; as the City is considered healthy hitherto, although the sick from the Country are numerous—This morning we had Thunder and Lightening and one slight shower of rain—but the heat still continues excessive, and the air sickly and very oppressive—No news of the box yet—I do not however despair—It is said that the Fever is very bad in Baltimore—These rumours often are without foundation; but 30 deaths are stated in the last week of billious Fever, which is a very suspicious circumstance—I see that the visit of the Whale is noticed in the papers—If they came often they would considerably add to the value of the Estate, and I wish this first visit may be followed up—My Brother has just got a very friendly Letter from Judge Johnson; in which he mentions the appointment of Judge McLean; which is too wise, and too just to be disapproved by any one—The hot weather made me pettish; and you must only laugh at the manner in which I vented my spleen—The great Land Mark lies in the Western States; and my own reason teaches that a Western man is alone proper to fill the Office—I used to like this man when a Member of Congress; for I find it is the same. He appeared to me to be a good well meaning creature, without any of those arrogant pretensions that most of his Colleagues possess—I hope the Judge Johnson sometimes dines with you—He is a plain man; but I have a high opinion of his honesty and rectitude of principle; and he ranks very high in his State for these particular qualities, as well as for indefatigable industry—He is not one of the Nabobs of New Orleans, but barely independent—His kindness to my brother is uniform and steady, and I really should  be glad to evince my sense of it by particular attention—There is great electioneering going forward here, and every where—but I have heard nothing of it—The Albany Argus say’s, Mr Calhoun is going to France, and Mr Gallatin is coming home—Mr. C— is engaged in a higher game; and I should suppose cannot be spared—Mr. Plummer has also got into difficulties about his travelling expences; and the farce is about to be performed of “Secrets worth Knowing”—For I presume he is not the only Member whose accounts might be found incorrect—Genl Parker has likewise come out, and set himself up as a Candidate—Why does not Mrs. Smith write me? Mathews is said to be in Philadelphia, but will probably not begin for some time—New York is in too dreadful a situation, and the accounts are worse, and worse every day—My brothers name has not been mentioned to the P—
				
					
				
				
					I shall not write till the weather is cooler—To be given to Elizabeth for me—
				
			